Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 09, 2021 in response to the Office Action of November 24, 2020 is acknowledged and has been entered.  Claims 1 and 23 have been amended.  Claims 6, 8, 14, 16, and 19 have been canceled. 
2.	Claims 1-5, 7, 9-13, 15, 17, 18, and 20-25 are pending and under consideration.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1-4, 7, 9-11, 13, 15, 17, 18, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint This is a new matter rejection.
Claim 1 has been amended to a chimeric antigen receptor (CAR) comprising an antigen binding domain specific for FLT3, a transmembrane domain, and an intracellular T cell signaling domain, wherein the antigen binding domain comprises a single chain variable fragment (scFv) comprising from N-terminus to C-terminus (a) the heavy chain variable region CDRl, CDR2, and CDR3 sequences of SEO ID NOS: 6, 8, and 10 and (b) the light chain variable region CDR1, CDR2, and CDR3 sequences of SEO ID NOS: 14, 16, and 18.
Applicant argues that support for this amendment can be found in the specification particularly in Table 1.
A review of the specification and Table 1 reveals support for wherein the antigen binding domain comprises a single chain variable fragment (scFv) comprising from N-terminus to C-terminus SEO ID NOs: 5-19. See original claims 1 and 5 and Tables 1 and 2.  However, this does not support an antigen binding domain can comprise any framework sequence between and around SEO ID NOS: 6, 8, and 10 and SEO ID NOS: 14, 16, and 18, which is broader in scope than originally disclosed in the specification as filed.  Thus, the amendment to claim 1 and its dependent claims is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 13, 15, 17, 18, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0112380 A1 (Chaudhary PM April 18, 2019, effectively filed March 29, 2016, of record), “Chaudhary” in view of  Asano et al. (Protein Engineering, Design & Selection March 6, 2013 26 (5): 359-367), “Asano”.
Chaudhary teaches scFv (FLT3-NC7-(vL-vH)) and chimeric antigen receptors (CAR) (hCD8SP-FLT3-NC7 (vL-vH)-Myc-CD28z-T2A-Pac) comprising the NC7 antigen binding domains comprising SEQ ID NOs: 1-11 and 13-19.  See SEQ ID NO: 2451, Table 11-p. 74, SEQ ID NO: 3521, Table 22-p.103, Appendices 1 and 2 of the Office Action of November 24, 2020.
The antigen binding domain of SEQ ID NO: 3521 comprises SEQ ID NO: 12 GGGGSGGGGSGGGGS.  See SEQ ID NO: 3521 and Appendix 2 of the Office Action of  November 24, 2020, note the order of the VH and VL domains are reversed in SEQ ID NO: 3521 compared to the aligned SEQ ID NO: 1. 
Chaudhary teaches nucleic acids and nucleic acid vectors comprising the CARs of the invention.  See ¶¶ 0228, 0231, and 0351-0449 and Table 22-p.103.  
Chaudhary teaches genetically engineered cells, like T and NK cells, as host cells for the vectors expressing the CARs.  See ¶¶ 0450-0458 and claims 1 and 12. 

Chaudhary teaches treating cancer including acute myeloid leukemia.  See ¶¶ 0140, 0223 and 0496-0502.
Chaudhary teaches as set forth above, but does not teach that the scFv comprises from N-terminus to C-terminus (a) the heavy chain variable region CDRl, CDR2, and CDR3 sequences of SEO ID NOS: 6, 8, and 10 and (b) the light chain variable region CDR1, CDR2, and CDR3 sequences of SEO ID NOS: 14, 16, and 18.
Asano teaches engineering bispecific diabodies (BsDbs) which comprise to scFv domains to the epidermal growth factor receptor and CD3.  See abstract and Figure 1. Asano teaches rearranging the VH and VL domains of the BsDbs to determine the influence of domain order on the function of the BsDbs.  See abstract and Figure 1.  
Asano teaches that the rearrangement of the BsDbs VH and VL domains improved the activity of the BsDbs in inducing cancer cell cytotoxicity and inhibiting tumor cell growth.  See Abstract and Figures 1-3 and 6. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Chaudhary and Asano and rearrange the order of the VH and VL domains of the scFv (FLT3-NC7-(vL-vH)) in the CAR of Chaudhary to optimize the activity of the scFv (FLT3-NC7-(vL-vH)) in the CAR of Chaudhary.  One would have been motivated to rearrange the order of the VH and VL domains of the scFv (FLT3-NC7-(vL-vH)) in the CAR of Chaudhary to optimize the activity of the scFv (FLT3-NC7-(vL-vH)) because Asano teaches that the rearrangement of the VH and VL domains improved the activity of the BsDbs. 
s 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0112380 A1 (Chaudhary PM April 18, 2019, effectively filed March 29, 2016, of record), “Chaudhary” in view of Asano et al. (Protein Engineering, Design & Selection March 6, 2013 26 (5): 359-367), “Asano” as applied to claims 1-5, 13, 15, 17, 18, 20, 23 and 24 above, and further in view of US 2013/0266551 (Campana et al. Oct. 10, 2013, of record), “Campana”.
Chaudhary teaches as set forth above. 
Chaudhary additionally teaches that the CARs can comprise a CD8 hinge and CD8 transmembrane domain.  See ¶¶ 0193, 0194, 0337 and 0338 and Table 15-p. 77.
Chaudhary additionally teaches that the CARs can comprise a 4-1BB co-stimulatory domain and CD3 zeta intracellular signaling domain. See ¶¶ 0195, 0196, 0340 and 0341 and Table 15-p. 77.
Chaudhary does not specifically teach constructing an anti-FLT3 NC7 CAR with a CD8 hinge (SEQ ID NO: 25), a CD8 transmembrane domain (SEQ ID NO: 26), a 4-1BB domain (SEQ ID NO: 27), and a CD3 zeta signaling domain (SEQ ID NO: 28). 
Campana teaches CARs comprising the 4-1BB signaling domain. See abstract and ¶ 0014. Campana teaches a 4-1BB signaling domain of SEQ ID NO: 16 which comprises the instant SEQ ID NO: 27.   See ¶¶ 0022 and 0049, Fig. 1 and Appendix 3 Office Action of November 24, 2020.
Campana teaches the CARs comprise a CD3 zeta signaling domain of SEQ ID NO: 22.  See ¶¶ 0022 and 0053 and Fig. 1.  The CD3 zeta signaling domain of SEQ ID NO: 22 comprises the instant SEQ ID NO: 28.  See Appendix 3 Office Action of November 24, 2020.
Campana teaches the CARs comprise a CD8 hinge and CD8 transmembrane domain of SEQ ID NOs 12 and 14, respectively.  See ¶¶ 0015, 0019, and 0044-0047 and Fig. 1. SEQ ID 
Campana teaches that the 4-1BB co-stimulatory domain confers a survival advantage on lymphocytes in an anti-CD19 CAR.  See ¶¶ 0087 and 0126.  Campana teaches that the 4-1BB co-stimulatory domain in combination with a CD3 zeta signaling domain enhanced NK cell cytotoxicity against acute lymphoblastic leukemia (ALL) cells in an anti-CD19 CAR.  See Example 2, ¶ 0146 and Figure 2.  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Chaudhary, Asano, and Campana and construct an anti-FLT3 NC7 CAR with a CD8 hinge (SEQ ID NO: 25), a CD8 transmembrane domain (SEQ ID NO: 26), a 4-1BB domain (SEQ ID NO: 27), and a CD3 zeta signaling domain (SEQ ID NO: 28) because Chaudhary specifically teaches using these domains in the construction of CARs and Campana teaches that the 4-1BB co-stimulatory domain in combination with a CD3 zeta signaling domain confers a survival advantage on lymphocytes and  enhanced NK cell cytotoxicity against acute lymphoblastic leukemia (ALL) cells in an anti-CD19 CAR.  Given the advantages of the 4-1BB/CD3 zeta CAR constructs taught by Campana, one would have been motivated to construct an anti-FLT3 NC7 CAR with a CD8 hinge (SEQ ID NO: 25), a CD8 transmembrane domain (SEQ ID NO: 26), a 4-1BB domain (SEQ ID NO: 27), and a CD3 zeta signaling domain (SEQ ID NO: 28).  

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0112380 A1 (Chaudhary PM April 18, 2019, effectively filed March 29, 2016, of record), “Chaudhary” in view of Asano et al. (Protein Engineering, Design & Selection March 6, 2013 26  as applied to claims 1-5, 7, 9, 10, 13, 15, 17, 18, 20, 23 and 24 above, and further in view of US 2016/0015750 A1 (Gottschalk et al. Jan. 21, 2016, of record), “Gottschalk”.
Chaudhary and Campana teach as set forth above, but do not explicitly teach a spacer comprising SEQ ID NOs: 21-24.
Chaudhary additionally teaches that the hinge region of the CAR can comprise the CH2 and CH3 domains of IgG1 or IgG4.  See ¶¶ 0193, 0259, 0337, and 0795-0796.
Campana additionally teaches that the CAR’s extracellular domain may comprise IgG CH2 and CH3 domain.  See ¶¶ 0080. 
Gottschalk teaches an anti-TEM8 CAR in SEQ ID NO: 1 and an anti-TEM1 CAR in SEQ ID NO: 2.   See ¶¶ 0060 and Figs. 1 and 8.  The CARs of SEQ ID NOs: 1 and 2 contain a CH2/CH3 extracellular spacer domain, which comprise SEQ ID NOs: 21-24 of the instant claims.  See Figs. 1 and 8 and Appendix 3 Office Action of November 24, 2020. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Chaudhary, Asano, Campana and Gottschalk include a CH2/CH3 extracellular spacer domain, such as that taught by Gottschalk, in the anti-FLT3 NC7 CAR because each of Chaudhary, Asano, Campana and Gottschalk teach that CAR can comprise CH2/CH3 domains in the hinge/extracellular spacer domain.  One of skill in the art could have readily chosen from known options for the hinge/extracellular spacer domain taught in the art to optimize the function of the FLT3 NC7 CAR and its binding to FLT3.


Conclusion
7.	All other objections and rejections recited in the Office Action of November 24, 2020 are withdrawn in view of Applicant’s amendments and arguments. .
8.	Claim 1-5, 7, 9-11, 13, 15, 17, 18, and 20-25 are rejected.  Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims allowed.
9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642